 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    CALVIN PERKINS,                                     No. 2:19-cv-02096-TLN-CKD
12                        Plaintiff,
13            v.                                          ORDER
14    MARSHALL SAIPHER,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 12, 2021 the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           Although it appears from the file that Plaintiff’s copy of the order was returned, Plaintiff

25   was properly served. It is Plaintiff’s responsibility to keep the Court apprised of his current

26   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

27   the party is fully effective.

28   ///
                                                          1
 1            The Court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed
 4   the file, the Court finds the findings and recommendations to be supported by the record and by
 5   the magistrate judge’s analysis.
 6            Accordingly, IT IS HEREBY ORDERED that:
 7            1. The findings and recommendations filed March 12, 2021 are ADOPTED IN FULL;
 8   and
 9            2. Plaintiff’s Second Amended Complaint is DISMISSED without further leave to
10   amend.
11            3. The Clerk of Court is directed to close the case.
12   DATED: May 20, 2021
13

14

15                                                               Troy L. Nunley
                                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
